IN THE UNITED STATES BANKRUPTCY COURT

DISTRICT OF KANSAS
TOPEKA DIVISION
IN RE: )
)
RILEY DRIVE ENTERTAINMENT ) Case No: 19-41328
XV, INC. ) Chapter 11
)
Debtor.

STATEMENT OF OPERATING BUDGET OR, IN THE ALTERNATIVE, MOTION FOR
AUTHORIZATION TO PAY OPERATING EXPENSES

COMES NOW Debtor Riley Drive Entertainment XV, Inc., by and through undersigned
counsel, and for its Statement of Operating Budget or, in the alternative, Motion for
Authorization to Pay Operating Expenses, states as follows:

Background

1. On October 29, 2019 Debtor initiated this bankruptcy case by filing its Voluntary
Petition under Chapter 11 of the United States Bankruptcy Code. Debtor remains in possession
of its property and in control of its affairs pursuant to 11 U.S.C. §§1107 and 1108.

2, Debtor’s business consists of ownership and operation of a restaurant and sports
bar called Saints Pub + Patio in Lenexa, Kansas (the “Business’’). All or virtually all of the cash
flow of the Business derives from food and beverage purchases by the customers (the
‘““Revenues”’),

Jurisdiction

3. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§157 and
1334. Venue is proper in this Court pursuant to 28 U.S.C. §§1408 and 1409. The subject matter

of this Motion and the relief herein requested arise under 11 U.S.C. §363(c) and Federal Rule of

Bankruptcy Procedure 4001(b).

6620761
Case 19-41328 Doc#16 Filed 10/30/19 Page1iof8
Operating Budget

4, It is vital that Debtor continue to operate the Business in the ordinary course in
order lo maintain its normal business operations and assure vendors and suppliers that business
operations will continue as usual without disruption. Debtor cannot maintain operations without
the immediate use of the Revenues for operating expenses, Failure to timely pay Debtor’s post-
petition operating expenses will likely cause a shutdown of Debtor’s business operations,
creating severe hardship on all parties doing business with Debtor and irreparable injury to
Debtor, its creditors, the customers and the bankruptcy estate.

5, Accordingly, Debtor submits the attached budget reflecting the ongoing monthly
expenses for proper operation and maintenance of the Business (the “Budget”). This four-month
Budget is consistent with the ordinary and expected costs of business operations. In order to
insure smooth and efficient operation of the Business, Debtor intends to pay all expenses
reflected in the Budget in amounts not exceeding 10% more than the figures set out in the
Budget.

6, Pursuant to 11 U.S.C. § 363 (c)(1) Debtor is entitled to use property of the estate
in the ordinary course of business without notice or a hearing. As the Budget is comprised of the
ordinary course expenses of the Business, Debtor is authorized to utilize the Revenues to pay
those operating costs.

7. Persuasive authority provides that the Revenues are not subject to any lien or
encumbrance of lenders. In rejecting the lien claim of a lender against restaurant revenues, a
Kentucky bankruptcy court declared:

Rather, the meritorious fact we should note is that the restaurant industry, in

general, is a service-oriented industry. In comparison with food wholesalers and

retailers who sell food products in their natural or packaged state, restaurants
expend a great deal of time and energy preparing individual food orders by

Case 19-41328 Doc#16 Filed 10/30/19 Page 2of8
transforming these natural or packaged foods into menu items. As in any
business, the cost of preparing such foods for human consumption is without a
doubt passed on to the consumer.

For the above stated reasons, we find that the restaurants involved in this
case were primarily engaged in the selling of services and therefore, any revenues
generated from the operation of the businesses were not from the sale of
inventory,

Accordingly, it is our opinion that the cash deposits on hand do not
constitute proceeds from the sale of inventory and therefore, Sovran does not have
a validly perfected security interest in the cash deposits.

In re: Inman, 95 B.R. 479, 480-81 (Bkrtcy. W.D. Ky 1988). Accordingly, this Court should
confirm Debtor’s authority under § 363 (c)(1) to pay the operating expenses of the Business.

Authorization for Use of Revenues

8. In the event that the Court determines some absence of statutory authorization
under § 363(c)(1) for Debtor’s use of the Revenues as proposed, Debtor requests the Court to
authorize the use of the Revenues as provided in the Budget for the continued operation and
maintenance of the Business in the ordinary course.

9, The Tenth Circuit has articulated a flexible approach on the use of cash collateral
with the goal of promoting the ultimate aim of Chapter 11, i.e., reorganization of a debtor’s
business and preservation of its value for the benefit of creditors. Jn re O’Connor, 808 F.2d
1393 (10" Cir. 1987), states in pertinent part:

In this case, Debtors, in the midst of a Chapter 11 proceeding, have
proposed to deal with cash collateral for the purpose of enhancing the
prospects of reorganization. This quest is the ultimate goal of Chapter 11.
Hence, the Debtors’ efforts are not only to be encouraged, but also their
efforts during the administration of the proceeding are to be measured in
light of that quest. Because the ultimate benefit to be achieved by a
successful reorganization inures to all the creditors of the estate, a fair
opportunity must be given to the Debtors to achieve that end. Thus, while
interests of the secured creditor whose property rights are of concern to the
court, the interests of all other creditors also have bearing upon the
question of whether use of cash collateral shall be permitted during the
early stages of administration.

Id. at 1397-98.

Case 19-41328 Doc#16 Filed 10/30/19 Page 3of 8
10. Debtor’s use of the Revenues in accordance with the Budget is appropriate
notwithstanding any objection of any lender (or any other party) inasmuch as there is no lack of
adequate protection for any such creditor. Any holder of a valid cash collateral claim will not be
impaired by Debtor’s proposed use of the rental income. As one Massachusetts bankruptcy court
observed,

..fesolution of the question of adequate protection should focus on the
mortgagee’s entire property interest, not just his interest in rents. Cash
collateral rights in rents are similar to cash collateral rights in proceeds of
receivables, particularly where the security interest also encompasses all
of a debtor’s operating assets. Under such a security arrangement, the
creditor is considered to have adequate protection so long as the
receivables being collected and used by the debtor are being replaced by
sufficient new receivables in which the creditor is granted a security
interest. In these circumstances, net operating income, which is
comparable to net rental revenues, remains stable, so that the secured

claim is not declining in value, Permitting the secured party to collect that
income draws the life blood from the collateral.

In re Ledgemere Land Corp., 116 B.R. 338, 343 (Bkrtey. D. Mass. 1990). See also In Re
Mullen, 172 B.R. 473, 476 (Bkrtcy. D. Mass 1994) (“the value of the creditor’s interest in
property must be declining if the creditor is to be lacking adequate protection, and the courts
have so held.”). All proposed expenditures are to be used in the operation of Debtor’s business
in its ordinary and normal course and in administration of the Chapter 11 proceeding. Use of the
Revenues as proposed by Debtor for the operation and maintenance of the Business will preserve
its value and protect all parties-in-interest. See Federal Nat. Mortg. V. Dacon Bolinbrook
Assoc., 153 B.R. 204, 214 (N.D. Ill. 1993) (“the required adequate protection of Rents is satisfied
to the extent the Debtor reinvests the Rents in the operation and maintenance of the property
because the value of the secured creditor’s interest in its collateral will thereby be increased”).
Debtor submits that any secured creditor’s interest in cash collateral will be adequately protected

by the Debtor’s intended use of the Revenues since the proposed expenditures specifically

Case 19-41328 Doc#16 Filed 10/30/19 Page 4of8
involve the continuing operation of the Business, thereby generating ongoing cash flow.' See In
Re 5028 Wisconsin Ave. Associates Ltd, 167 B.R. 699, 706 (Bkrtcy. D. Dist. Col. 1994)
(“Usually, adequate protection can be accorded the mortgagee by devoting the rents to necessary
costs of operating and preserving the building so as to continue generating rents”)*; Jn re
Prichard Plaza Associates Ltd. Partnership, 84 B.R. 289, 301-02 (Bkrtcy. D. Mass. 1988)(“To
the extent that the debtor applies rental income to the operation and maintenance of the
property..., the mortgagee may be considered to be adequately protected.); Jn re Donato, 170
B.R. 247, 256 (Bkrtcy. D.N.J. 1994) (“The use of cash collateral to pay the operating expenses of
the real property in question adequately protects the interest of secured lenders, however, even
where the creditor is undersecured”’).

lh, This Court has previously held that a creditor’s “security interest in the real
property and rents is adequately protected by its extension to future rents...” Jn re Barkley 3A
Investors, Ltd, 175 B.R. 755, 761 (Bkrtcy. D. Kan. 1994). Debtor submits that any valid and
perfected security interest in the Revenues is adequately protected by the extension of such
security interest in the post-petition Revenues generated by Debtor’s operation and maintenance

of the Business in accordance with the Budget.

 

! “Therefore, as long as the debtor generates a continuous income stream, the debtor’s use of

the rental income does not diminish the value of the collateral.” In re Wrecclesham Grange,
Inc., 221 B.R. 978, 981 (Bkrtcy. M.D. Fla. 1997).

The court in 5028 Wisconsin Ave. Associates also observed that a debtor’s use of rental
income can be granted under §552(b): “The debtor’s use may alternatively be authorized
under 11 U.S.C. §552(b) by limiting the mortgagee’s security interest based on the equities
of the case to rents net of operating and maintenance expenses.” Jd. The foregoing
conclusion resonates with the observation of an Ohio bankruptcy court which noted that
usage of rental income to maintain the encumbered property is fully consistent with the
expectation of the parties: “Usage of the gross rents to maintain the property was always
contemplated by the parties and is a form of adequate protection to preserve the value of the
property in which Freddie Mac has a security interest.” Jn re Rollingwood Apartments, Ltd.,
133 B.R. 906, 913 (Bkrtcy. S.D. Ohio 1991).

Case 19-41328 Doc#16 Filed 10/30/19 Page5of8
WHEREFORE, Debtor requests the Court to enter its Order approving the Budget and
ratifying Debtor’s statutory authorization to use property of the estate as provided in 11 U.S.C. §
363(c)(1) by virtue of the absence of any liens against its revenues or, in the alternative,
authorize the use of the revenues as requested above, and grant such other and further relief as is
just and proper under the circumstances,

Respectfully submitted,

MCDOWELL RICE SMITH & BUCHANAN
/s/Jonathan A. Margolies

Jonathan A. Margolies MO #30770
605 W. 47th Street, Suite 350 KS Fed #70693
Kansas City, Missouri 64112

Telephone: (816) 753-5400

Facsimile: (816) 753-9996

email: jmargolies@mcdowellrice.com
ATTORNEYS FOR DEBTOR

 

CERTIFICATE OF SERVICE

I hereby certify that on the 30th of October, 2019, a copy the foregoing was served via
US. First Class mail, postage prepaid, to all identified interested parties as follows:

Office of the United States Trustee
401 N. Market,

Mohitg KS CCL 2, LLC
Wichita, KS 67202 7100 Walnut
Suite 2000
OakStar Bank Kansas City MO 64106

1020 E. Battlefield
Springfield, Missouri 65807

Fox Capital Group, Inc.
Landmark National Bank & Broadway
8101 W. 135" Street Lite

Overland Park, Kansas 66223 New York NY 10006

ASCAP Itria Ventures, LLC
P.O, Box 311608 462 Seventh Avenue, 20th Floor
Nashville FN 37203 New York NY 10018

6

Case 19-41328 Doc#16 Filed 10/30/19 Page 6 of 8
Revenue Systems, Inc. Small Business Financial Solutions

P.O. Box 15257 4500 East West Hwy
Clearwater FL 33766 6th Floor
Bethesda MD 20814
Simply Funding, LLC
45 Broadway, Suite 2450 US Foods, Inc.
New York NY 10006 16805 College Blvd
Lenexa KS 66219

/s/ Jonathan A. Margolies
Attorney for Debtor

Case 19-41328 Doc#16 Filed 10/30/19 Page 7 of8
Riley Drive Entertainment XV, Inc. dba Saints Lenexa
Operating Budget

 

 

Revenue Sources Nov-19 Dec-19 Jan-20 Feb-20
Food & Beverage Sales 248,750 242,000 237,000 243,500
Total Revenues 248,750 242,000 237,000 243,500
Advertising/Promotions 1,000 1,000 1,000 1,000
Bank Charges 500 500 500 500
Chemicals/Cleaning Supplies 270 270 270 270
Cleaning 2,500 2,500 2,500 2,500
DirecTV/Cable 1,500 1,500 1,500 1,500
Entertainment 500 500 500 500
Equipment Rental 211 211 211 211
Food & Beverage Costs 35% 87,063 84,700 82,950 85,225
Food Delivery Services 4,000 4,000 4,000 4,000
Insurance 2,800 2,800 2,800 2,800
internet/Phone 397 397 397 397
Laundry and Dry Cleaning 575 575 575 575
Management Fee 5% 12,438 12,100 11,850 12,175
Music Licensing Fees 100 100 100 100
Office Supplies/Postage 300 300 300 300
Payroll and PR Taxes 35% 87,063 84,700 82,950 85,225
Pest Control 100 100 100 100
Rent 16,500 16,500 16,500 16,500
Repairs and Maintenance 1,000 1,000 1,000 1,000
Replacement Reserve 2,500 2,500 2,500 2,500
Restaurant Supplies 2,000 2,000 2,000 2,000
Trash 2,000 2,000 2,000 2,000
Uniforms 350 350 350 350
Utilites 5,517 5,269 4,499 4,094
Total Expenses 231,183 225,872 221,352 225,822
Net Revenue 17,568 16,128 15,648 17,678

Case 19-41328 Doc#16 Filed 10/30/19 Page 8 of 8
